COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-16-00141-CR


CODY WAYNE MCPHERSON                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                     ----------

      FROM COUNTY CRIMINAL COURT NO. 3 OF DENTON COUNTY
               TRIAL COURT NO. CR-2015-05462-C

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered appellant’s “Motion to Dismiss Appeal,” which is

unopposed.    The motion complies with rule 42.2(a) of the rules of appellate

procedure.   Tex. R. App. P. 42.2(a).     No decision of this court having been

delivered before we received this motion, we grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.2(a), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
                                         /s/ Sue Walker
                                         SUE WALKER
                                         JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 23, 2016




                             2